UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report Visium Event Driven Fund Institutional Class (Symbol: VIDIX) Investor Class (Symbol: VIDVX) November 30, 2014 Investment Adviser Visium Asset Management, LP 888 Seventh Avenue, 22nd Floor New York, New York 10019 Phone: 1-855-9VISIUM www.visiummutualfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 SCHEDULE OF SECURITIES SOLD SHORT 16 SCHEDULE OF OPTIONS WRITTEN 18 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 24 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 36 NOTICE OF PRIVACY POLICY & PRACTICES 40 ADDITIONAL INFORMATION 41 VISIUM EVENT DRIVEN FUND:SIX MONTH PERIOD ENDED NOVEMBER 30, 2014 Dear Shareholder: The Visium Event Driven Fund (the “Fund”) posted a loss of -0.09% net of fees and expenses for the six month period ended November 30, 2014.During this six month period the S&P 500 Total Return Index posted a gain of +8.58%. The U.S. equity markets successfully fought through a number of economic, market, and geo-political headwinds during the six month period ended November 30, 2014. A significant economic rebound in the U.S. helped boost corporate profits.Despite the strong returns in the U.S., global markets faced economic challenges as it related to weak economic growth in key markets such as Europe, Japan and Brazil.The slowdown in economic growth in China also weighed on the markets as China has been the engine of growth for the global economy for many years.Geo-political developments such as the conflicts in the Ukraine and Syria/Iraq further compromised economic growth in Europe and Russia. The end of asset purchases by the Federal Reserve Bank led to the prospect of higher interest rates in the future and also weighed on the markets.After a weak first quarter due to unseasonably cold weather, the U.S. economy experienced a strong rebound, with Gross Domestic Product (GDP) growth rising to positive 4.6% in Q2 and 3.9% in Q3.Employment data continued to improve during the period as interest rates and inflation stayed low.This provided the backdrop for continued profit growth and multiple expansions for U.S. stocks. Merger and acquisition (“M&A”) activity continued to grow during the six month period as strategic acquirers continued to take advantage of low interest rates to structure profit-accretive transactions.However, while M&A activity during the six month period remained relatively high, a number of developments in the market created a more challenging investment environment for the merger arbitrage and event driven sub-strategies.In mid-summer, administration officials in Washington made statements that were critical of tax inversion mergers and hinted that they might seek to make rule changes to eliminate the favorable economics of these deals.Separately, in late-summer several large proposed mergers – the proposed acquisition of Time Warner by News Corp., the proposed acquisition of T-Mobile by Sprint and the proposed second step tax inversion acquisition of Alliance Boots by Walgreens – were all terminated and generated large losses for many event driven portfolios.This created a period of portfolio de-risking that put pressure on many trades in the merger arbitrage and event driven space.In October, the tax inversion merger of Shire PLC with Abbvie was terminated, adding further pressure on event driven portfolios and leading to further de-risking of portfolios. Outlook Over the last six months the M&A and event driven markets have experienced greater volatility due to numerous large, high profile broken deals and the overhang associated with additional government action to impede tax inversion mergers.While this has created a challenging investment environment, there are some potential silver linings for our investment strategies.First, the continued high volume of M&A and event driven announcements (restructurings, spinoffs, corporate simplification, activist initiatives) has been creating an increasing number of investment opportunities.For example, on a weekly basis we monitor the number of “investable” deals in the merger arbitrage sub-strategy, which we define as definitive mergers with acceptable expected annualized returns. We believe this universe has grown steadily over the past 12 months, which 3 should allow us to deploy more capital in our merger arbitrage sub-strategy.In the event driven sub-strategy we continue to see a steady stream of corporate simplification announcements – in many cases the result of an activist shareholder.We believe activist funds will continue to pressure companies into both mergers and corporate simplifications which should enable us to deploy capital in the event driven sub-strategy. We thank you for your continued support. Past performance is not a guarantee of future results. Opinions expressed are those of the Investment Manager and are subject to change, not guaranteed, and should not be considered investment advice. Must be preceded or accompanied by a Prospectus Mutual fund investing involves risk. Principal loss is possible. Event-driven investments carry the risk that an expected event or transaction may not be completed, or be completed on less favorable terms than expected. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. The fund may make short sales of securities, which involves the risk that losses to those securities may exceed the original amount invested by the Fund. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in micro, small and medium capitalization companies involve less liquidity and greater volatility than investments in larger companies. The Fund may use certain types of investment derivatives such as futures, forwards, and swaps. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. The Fund may purchase IPOs (initial public offerings) which can fluctuate considerably and could have a magnified impact on fund performance when the Fund’s asset base is small. The Fund may invest in other investment companies and ETFs and will bear its share of fees and expenses, in addition to indirectly bearing the principal risks of those underlying funds. The Fund may have a higher turnover rate which could result in higher transaction costs and higher tax liability which may affect returns. The S&P 500 Index is an unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly into an Index. Please refer to the schedule of investments included in this report for holdings information. Fund holdings and sector allocations should not be considered a recommendation to buy or sell any security.In addition, please note that the Fund’s holdings and sector allocations are subject to change. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal or tax advice. The Visium Event Driven Fund is distributed by Quasar Distributors, LLC. 4 VISIUM EVENT DRIVEN FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (June 1, 2014–November 30, 2014). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts will be charged a $15.00 annual maintenance fee. You will be charged a redemption fee equal to 2.00%, of the net amount of the redemption if you redeem shares of the Fund within 90 days of purchase.To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution and service (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Continued 5 VISIUM EVENT DRIVEN FUND Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 – June 1, 2014 November 30, 2014 November 30, 2014 Actual** $ 999.10 Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.65%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.75%. ** Excluding dividends on short positions and interest expense, your expenses for the one-half year period covered by this report would be $8.77. *** Excluding dividends on short positions and interest expense, your hypothetical expenses for the one-half year period covered by this report would be $8.85. Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 – June 1, 2014 November 30, 2014 November 30, 2014 Actual** $ 997.20 Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.88%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.00%. ** Excluding dividends on short positions and interest expense, your expenses for the one-half year period covered by this report would be $10.01. *** Excluding dividends on short positions and interest expense, your hypothetical expenses for the one-half year period covered by this report would be $10.10. 6 VISIUM EVENT DRIVEN FUND Investment Highlights (Unaudited) The investment objective of the Fund is to achieve capital growth while maintaining a low correlation to and lower volatility than the S&P 500® Index.The Fund pursues its investment objective by employing an event-driven investment approach targeting the equity and fixed income securities of companies that the Adviser believes will be impacted by pending or anticipated corporate events.Such corporate events include, but are not limited to, mergers, acquisitions, spin-offs, bankruptcy restructurings, stock buybacks, industry consolidations, large capital expenditure programs, significant management changes, self-liquidations or other similar events. Portfolio Allocation As of November 30, 2014 % of Net Assets Continued 7 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns—For Periods Ended November 30, 2014 6 One 3 5 10 Month Year Year Year Year Visium Event Driven Fund – Institutional Class -0.09% 1.13% 4.66% 3.89% 2.72% Visium Event Driven Fund – Investor Class -0.28% 0.85% 4.56% 3.83% 2.69% S&P 500 Index 8.58% 16.86% 20.93% 15.96% 8.06% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-9VISIUM. Investment performance for the Fund reflects the waiver and recovery of previously waived expenses by the Adviser.In the absence of such waivers, total returns would be reduced. The returns shown in the table above and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph below illustrates performance of a hypothetical investment made in the Fund and broad-based securities indices on the Fund’s inception date.The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange.The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Continued 8 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment * Inception Date. On July 31, 2013, the Visium Catalyst Event Driven Fund, LP, a limited partnership managed by the Adviser on a fully discretionary basis, converted into the Fund by transferring all of its assets to the Fund in exchange for shares of the Fund. Investor Class Growth of $10,000 Investment * Inception Date. On July 31, 2013, the Visium Catalyst Event Driven Fund, LP, a limited partnership managed by the Adviser on a fully discretionary basis, converted into the Fund by transferring all of its assets to the Fund in exchange for shares of the Fund. 9 VISIUM EVENT DRIVEN FUND Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 77.75% Aerospace & Defense – 3.28% B/E Aerospace, Inc. (a) $ Airlines – 0.15% AMR Corp. Escrow (a)(e) Jetblue Airways Corp. (a) Auto Components – 4.42% TRW Automotive Holdings Corp. (a) Visteon Corp. (a) Biotechnology – 0.04% Prosensa Holdings NV (a)(b) Capital Markets – 0.13% GFI Group, Inc. Chemicals – 12.23% Ashland, Inc. (c) Rockwood Holdings, Inc. WR Grace & Co. (a) Communications Equipment – 0.14% Riverbed Technology, Inc. (a) Energy Equipment & Services – 3.35% Baker Hughes, Inc. Dresser-Rand Group, Inc. (a) Noble Corp PLC (b) Paragon Offshore PLC (b) Health Care Equipment & Supplies – 1.41% CareFusion Corp. (a) Covidien PLC (b) Smith & Nephew PLC – ADR Health Care Providers & Services – 2.56% Brookdale Senior Living, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 77.75% (Continued) Hotels, Restaurants & Leisure – 6.87% Bob Evans Farms, Inc. (c) $ International Game Technology Com Isle of Capri Casinos, Inc. (a) Multimedia Games Holdings Co., Inc. (a) Pinnacle Entertainment, Inc. (a) Tim Hortons, Inc. (b) Household Durables – 3.67% Lennar Corp. (c) Insurance – 7.25% Hartford Financial Services Group, Inc. (c) Internet Software & Services – 3.25% eBay, Inc. (a) Life Sciences Tools & Services – 0.53% Covance, Inc. (a) Media – 8.96% DIRECTV (a) Gannett Co., Inc. Liberty Broadband Corp. – Class A (a) Liberty Broadband Corp. – Class C (a) Liberty Global PLC – Series A (a)(b) Liberty Global PLC – Series C (a)(b) Liberty Media Corp. – Class A (a) Liberty Media Corp. – Class C (a) Sirius XM Holdings, Inc. (a) Time Warner Cable, Inc. Metals & Mining – 7.45% Gold Fields Ltd. – ADR SunCoke Energy, Inc. Multiline Retail – 0.40% Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels – 1.37% Kinder Morgan, Inc. Talisman Energy, Inc. (b) The accompanying notes are an integral part of these financial statements. 11 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value COMMON STOCKS – 77.75% (Continued) Pharmaceuticals – 5.63% Allergan, Inc. $ Auxilium Pharmaceuticals, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Shire PLC – ADR Theravance, Inc. Software – 2.92% Concur Technologies, Inc. (a) Nuance Communications, Inc. (a) Specialty Retail – 0.11% Express, Inc. (a) Technology Hardware, Storage & Peripherals – 0.08% EMC Corp. Thrifts & Mortgage Finance – 0.25% Hudson City Bancorp Tobacco – 0.69% Lorillard, Inc. Wired Telecommunications Carriers – 0.01% Adelphia Recovery Trust (a) Wireless Telecommunication Services – 0.60% Sprint Corp. (a) T-Mobile US, Inc. (a) TOTAL COMMON STOCKS (Cost $11,736,302) The accompanying notes are an integral part of these financial statements. 12 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 0.04% Communications – 0.04% Adelphia Communications Corp. Sr. Note 7.50%, 01/15/2004 (d) $ $ 7.75%, 01/15/2009 (d) 10.25%, 06/15/2011 (d) 7.88%, 05/01/2009 (d) TOTAL CORPORATE BONDS (Cost $6,094) Shares REAL ESTATE INVESTMENT TRUSTS – 11.74% Aviv REIT, Inc. Colony Financial, Inc. Lamar Advertising Co. New Senior Investment Group, Inc. (a) NorthStar Realty Finance Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,772,807) RIGHTS – 0.00% Community Health Systems, Inc. (a) 60 TOTAL RIGHTS (Cost $–) 60 WARRANTS – 0.00% RLJ Entertainment, Inc. (a) TOTAL WARRANTS (Cost $1,393) Contracts PURCHASED OPTIONS – 0.49% Call Options – 0.10% Applied Materials, Inc. Expiration: April, 2015, Exercise Price: $23.000 37 Vodafone Group PLC (b) Expiration: April, 2015, Exercise Price: $38.000 42 TOTAL CALL OPTIONS (Cost $9,958) Put Options – 0.39% Allergan, Inc. Expiration: January, 2015, Exercise Price: $175.000 6 Expiration: April, 2015, Exercise Price: $190.000 12 Auxilium Pharmaceuticals, Inc. Expiration: January, 2015, Exercise Price: $25.000 17 The accompanying notes are an integral part of these financial statements. 13 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.49% (Continued) Put Options – 0.39% (Continued) Baker Hughes, Inc. Expiration: December, 2014, Exercise Price: $60.000 8 $ Expiration: January, 2016, Exercise Price: $65.000 16 Bally Technologies, Inc. Expiration: January, 2015, Exercise Price: $75.000 1 5 Covidien PLC (b) Expiration: January, 2015, Exercise Price: $90.000 18 DIRECTV Expiration: June, 2015, Exercise Price: $85.000 18 EMC Corp. Expiration: January, 2015, Exercise Price: $28.000 17 Express, Inc. Expiration: January, 2015, Exercise Price: $15.000 12 Family Dollar Stores, Inc. Expiration: January, 2015, Exercise Price: $75.000 8 Isle of Capri Casinos, Inc. Expiration: January, 2015, Exercise Price: $8.000 12 Jetblue Airways Corp. Expiration: January, 2015, Exercise Price: $10.000 46 Lorillard, Inc. Expiration: March, 2015, Exercise Price: $57.500 18 Medtronic, Inc. Expiration: January, 2015, Exercise Price: $60.000 7 91 Multimedia Games Holdings Co., Inc. Expiration: January, 2015, Exercise Price: $30.000 11 PetSmart, Inc. Expiration: December, 2014, Exercise Price: $75.000 6 Prosensa Holdings NV (b) Expiration: December, 2014, Exercise Price: $18.000 3 45 Rackspace Hosting, Inc. Expiration: January, 2015, Exercise Price: $30.000 10 50 Riverbed Technology, Inc. Expiration: December, 2014, Exercise Price: $18.000 21 Salix Pharmaceuticals, Ltd. Expiration: April, 2015, Exercise Price: $85.000 3 Shire PLC (b) Expiration: January, 2015, Exercise Price: $175.000 3 Expiration: January, 2015, Exercise Price: $200.000 2 Sprint Corp. Expiration: January, 2015, Exercise Price: $5.000 42 Talisman Energy, Inc. Expiration: April, 2015, Exercise Price: $6.000 25 The accompanying notes are an integral part of these financial statements. 14 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) November 30, 2014 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.49% (Continued) Put Options – 0.39% (Continued) TIBCO Software, Inc. Expiration: January, 2015, Exercise Price: $21.000 29 $ 72 Tim Hortons, Inc. Expiration: January, 2015, Exercise Price: $70.000 10 Time Warner Cable, Inc. Expiration: January, 2015, Exercise Price: $140.000 12 T-mobile US, Inc. Expiration: February, 2015, Exercise Price: $27.000 33 TOTAL PUT OPTIONS (Cost $107,083) TOTAL PURCHASED OPTIONS (Cost $117,041) TOTAL INVESTMENTS (Cost $13,633,637) – 90.02% Other Assets in Excess of Liabilities – 9.98% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for options written. (d) Securities in default. (e) This security is deemed to be illiquid. The value of the security $15,266, represents 0.10% of net assets. Abbreviations: ADR American Depositary Receipt Ltd. Limited Liability Company NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 VISIUM EVENT DRIVEN FUND Schedule of Securities Sold Short November 30, 2014 (Unaudited) Shares Value SECURITIES SOLD SHORT – 37.93% Airlines – 0.03% American Airlines Group, Inc. $ Banks – 0.27% M&T Bank Corp. Chemicals – 0.78% Albemarle Corp. Diversified Telecommunications Services – 0.20% AT&T, Inc. Energy Equipment & Services – 0.16% Halliburton Co. Funds, Trusts & Financial Vehicles – 25.51% iShares Russell 2000 ETF (c) iShares US Real Estate ETF (c) SPDR S&P rust (c) SPDR S&P MidCap rust (c) Health Care Equipment & Supplies – 0.75% Becton Dickinson & Co. 64 Medtronic, Inc. Health Care Providers & Services – 0.15% Laboratory Corp. America Holdings (a) Hotels, Restaurants & Leisure – 0.25% Burger King Worldwide, Inc. International Game Technology Com Household Durables – 4.58% Lennar Corp. Media – 2.59% Charter Communications, Inc. (a) 52 Comcast Corp. Liberty Global PLC – Series A (a)(b) Liberty Global PLC – Series C (a)(b) Live Nation Entertainment, Inc. (a) Sirius XM Holdings, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 VISIUM EVENT DRIVEN FUND Schedule of Securities Sold Short (Continued) November 30, 2014 (Unaudited) Shares Value SECURITIES SOLD SHORT – 37.93% (Continued) Oil, Gas & Consumable Fuels – 1.29% Kinder Morgan, Inc. $ Pharmaceuticals – 0.54% Actavis PLC (a)(b) Endo International PLC (a)(b) Real Estate Investment Trusts – 0.36% Omega Healthcare Investors, Inc. Semiconductors & Semiconductor Equipment – 0.08% Tokyo Electron Ltd. (a)(b) Tobacco – 0.06% Reynolds American, Inc. Wireless Telecommunication Services – 0.33% Vodafone Group PLC (b) TOTAL SECURITIES SOLD SHORT (Proceeds $5,440,738) $ (a) Non-income producing security. (b) Foreign issued security. (c) Exchange traded fund. Abbreviations: PLC Public Limited Company Ltd. Limited Liability Company The accompanying notes are an integral part of these financial statements. 17 VISIUM EVENT DRIVEN FUND Schedule of Options Written November 30, 2014 (Unaudited) Contracts Value OPTIONS WRITTEN – 0.00% PUT OPTIONS – 0.00% Covidien PLC Expiration: January, 2015, Exercise Price: $72.50 20 $ TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums received $3,179) $ The accompanying notes are an integral part of these financial statements. 18 VISIUM EVENT DRIVEN FUND Statement of Assets and Liabilities November 30, 2014 (Unaudited) Assets Investments, at value (cost of $13,633,637) $ Cash Foreign currencies (cost $281,229) Dividends and interest receivable Receivable from Adviser Receivable for investments sold Deposit for short sales at broker Other assets Total Assets Liabilities Securities sold short, at value (proceeds $5,440,738) Written options, at value (premiums received of $3,179) Payable for investments purchased Payable to affiliates Payable for distribution fees 96 Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Foreign currency translation ) Purchased options ) Written options Net Assets $ Institutional Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Investor Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 19 VISIUM EVENT DRIVEN FUND Statement of Operations For the Six Months Ended November 30, 2014 (Unaudited) Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Management fees Dividends on short positions Administration fees Transfer agent fees and expenses Federal and state registration fees Custody fees Audit and tax fees Legal fees Chief compliance officer fees and expenses Shareholder servicing fees – Institutional Class Fund accounting fees Trustees' fees and related expenses Reports to shareholders Distribution fees – Investor Class 95 Shareholder servicing fees – Investor Class 38 Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments ) Short transactions ) Foreign currency translation ) Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) Net of $397 in foreign withholding tax and issuance fees. The accompanying notes are an integral part of these financial statements. 20 VISIUM EVENT DRIVEN FUND Statements of Changes in Net Assets Six Months Ended November 30, 2014 Period Ended (Unaudited) May 31, 2014(1) FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on: Investments ) Short transactions ) ) Foreign currency translation ) ) Purchased options ) ) Written options Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) ) Foreign currency translation ) Purchased options ) ) Written options Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net realized gain on investments – Investor Class — ) Net realized gain on investments – Institutional Class — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class — Proceeds from shares issued from transfer-in-kind – Institutional Class(2) — Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class — Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class — Payments for shares redeemed – Investor Class ) ) Payments for shares redeemed – Institutional Class ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $
